ALPINE EQUITY TRUST AMENDMENT NO. 3 FUND ADMINSTRATION SERVICING AGREEMENT THIS AMENDMENT dated as ofSeptember 22, 2008, to the Fund AdministrationServicing Agreement, dated as of December 28, 2001 and previously amended January 1, 2002 and November 1, 2004 (the “Agreement”), and an Addendum dated November 30, 2006, is entered into by and between Alpine Equity Trust, a Delaware business trust (the “Trust”), and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the Trust desires to amend the Agreement to add funds; and WHEREAS, Section 6 of the Agreement allows for its amendment by mutual written consent of the parties. NOW, THEREFORE, the Trust and USBFS agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ALPINE EQUITY TRUST U.S. BANCORP FUND SERVICES, LLC By:/s/ Samuel A. Lieber By: /s/ Michael R. McVoy Name:Samuel A. Lieber Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Exhibit A to the Alpine Equity Trust Fund Administration Servicing Agreement Separate Series of Alpine Equity Trust Name of Series Date Added to Trust Alpine U.S. Real Estate Equity Fund 9/1/1993 Alpine International Real Estate Equity Fund 2/1/1989 Alpine Realty Income & Growth Fund 12/29/1998 Alpine Global Infrastructure Fund on or after 9/30/2008 Alpine Emerging Markets Real Estate Fund on or after 9/30/2008 Fee Schedule: Annual Minimum Fee for entire Alpine Fund Complex (Alpine Equity Trust, Alpine Series Trust and Alpine Income Trust) for Fund Accounting, Fund Admininstration, Transfer Agency and Custody services of $550,000 per year. Annual fund administration fee based upon market value of the entire Alpine Equity and Series Trusts: 4.5 basis points on first $1.5 Billion 4.0 basis points on the next $500 Million 2.5 basis points on Net Assets over $2 Billion 2
